Case 6:19-cv-01711-WWB-EJK Document 76 Filed 06/25/20 Page 1 of 3 PageID 1588




                              UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

    OVIEDO MEDICAL CENTER, LLC,

                            Plaintiff,

    v.                                                            Case No: 6:19-cv-1711-Orl-78EJK

    ADVENTIS HEALTH
    SYSTEM/SUNBELT, INC.,

                            Defendant.


                                                   ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:       PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT
                            CONFERENCE WITH UNITED STATES MAGISTRATE
                            JUDGE HOFFMAN TO BE HELD REMOTELY (Doc. No.
                            75)

              FILED:        June 25, 2020



              THEREON it is ORDERED that the motion is GRANTED.

              This case has been referred to the undersigned for a settlement conference. Doc. No. 73.

    The settlement conference has been scheduled for Thursday July 30, 2020, beginning at 10:00 a.m.

    Doc. No. 74. In the instant motion, Plaintiff asks that, due to the coronavirus pandemic, the Court

    conduct the settlement conference by remote platform, such as Zoom. Doc. No. 75. In further

    support, Plaintiff states that its in-house counsel resides in Tennessee, and its outside counsel resides

    in Kentucky and Fort Lauderdale, Florida. Id. at 3. Defendant does not oppose the motion. Id.

    at 4.
Case 6:19-cv-01711-WWB-EJK Document 76 Filed 06/25/20 Page 2 of 3 PageID 1589




            Upon consideration, the undersigned finds Plaintiff’s request well taken. Plaintiff’s counsel

    and representative will be permitted to participate in the settlement conference by remote means.

    The motion is unclear, however, as to whether Defendant also wishes to attend the settlement

    conference by remote means, or whether Defendant intends to attend the settlement conference in

    person. Therefore, to address the logistics of conducting the settlement conference by remote

    means (or by partially remote means), it is ORDERED that on or before July 2, 2020, both Plaintiff

    and Defendant shall each file a Notice on the docket containing the following information:

            1. A list of persons who will participate in the settlement conference on behalf of each

                party, including party representatives and counsel; 1

            2. An indication for each participant as to whether such participant will attend the

                settlement conference in person or by remote means; and

            3. Contact information (email address and phone number) for each of the persons who will

                be participating in the settlement conference on behalf of each party.

            All other requirements set forth in the Order Setting Settlement Conference (Doc. No.

    74) remain in full force and effect.

            DONE and ORDERED in Orlando, Florida on June 25, 2020.




    Copies furnished to:


            1
              Pursuant to the Order Setting Settlement Conference, the parties are reminded that a representative
    for each party with full authority to negotiate a settlement shall be present at the settlement conference. Doc.
    No. 74, at 1.


                                                         -2-
Case 6:19-cv-01711-WWB-EJK Document 76 Filed 06/25/20 Page 3 of 3 PageID 1590




    Counsel of Record




                                         -3-
